Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Remarks filed 20 July 2022. There being no substantive amendments to the claims, claims 1-19 remain pending and presently under consideration in this application. 

Election/Restrictions
Applicant's election with traverse of 
    PNG
    media_image1.png
    192
    728
    media_image1.png
    Greyscale
 in the reply filed on 20 July 2022 is acknowledged.  The traversal on the grounds “that the PTO has not established that it would pose an undue burden to examine the full scope of the application” has been fully considered, but is not found persuasive. There number of different search strategies and queries required to search the compound of formula I is a burden even just considering some of, not even all of, the substituents contained therein; for instance, there are already 13 possibilities for (a) the substituent A11, 21 possibilities for (b) the substituent A, and 24 possibilities for (c) L, etc., without even looking to the remaining substituent possibilities [(d) through (l)] and the various combinations thereof. 
The requirement is still deemed proper and is therefore made FINAL.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lietzau et al. (EP18168779). 
Lietzau et al. discloses a liquid crystal mixture comprising a photoalignment component A) inclusive of that of the present formula I, as represented therein by 
    PNG
    media_image2.png
    107
    658
    media_image2.png
    Greyscale
(page 19), as well compounds inclsuive of applicants’ elected formula I-2, as represented therein by 
    PNG
    media_image3.png
    247
    600
    media_image3.png
    Greyscale
 (page 27).In fact, mixture examples M-49 through M-64 expressly illustrate a liquid crystal mixture comprising a photoreactive mesogen of applicants’ elected compound of formula I-2, as represented therein by 
    PNG
    media_image4.png
    271
    810
    media_image4.png
    Greyscale
(page 203), in an amount as presently claimed.
    PNG
    media_image5.png
    307
    776
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    447
    691
    media_image6.png
    Greyscale
 Host mixture N-1 has a positive dielectric anisotropy, as cited in the preset claim 7, and host mixtures N-12 through N-15 each have a negative dielectric anisotropy, as cited in the present claim 5. Lietzau et al. discloses that the inventive liquid crystal mixture comprises a liquid crystalline component B) containing compounds selected from 
    PNG
    media_image7.png
    102
    510
    media_image7.png
    Greyscale
(page 62) and 
    PNG
    media_image8.png
    100
    513
    media_image8.png
    Greyscale
 (page 63) cited in the present claim 6, 
    PNG
    media_image9.png
    78
    554
    media_image9.png
    Greyscale
(page 71) cited in the present claims 10-11, compounds selected from those cited in the present claim 8 as represented therein by
    PNG
    media_image10.png
    170
    620
    media_image10.png
    Greyscale
 and
    PNG
    media_image11.png
    158
    630
    media_image11.png
    Greyscale
(pages 110-111), compounds selected from those cited in the present claim 9 as represented therein by 
    PNG
    media_image12.png
    140
    593
    media_image12.png
    Greyscale
and 
    PNG
    media_image13.png
    136
    602
    media_image13.png
    Greyscale
(pages 121-122)compounds cited in the present claims 12-13 as represeted therein by  
    PNG
    media_image14.png
    66
    571
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    65
    581
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    69
    572
    media_image16.png
    Greyscale
 (page 86). Lietzau et al. discloses that the inventive liquid crystal mixture comprises a polymerizable component C) comprising one or more polymerizable compounds P inclusive of those of the present claims, as generally represented therein by 
    PNG
    media_image17.png
    54
    498
    media_image17.png
    Greyscale
(page 137), and more specifically those as recited in the present claim 4 as represented therein by 
    PNG
    media_image18.png
    255
    654
    media_image18.png
    Greyscale
(page 141). According to page 150:
    PNG
    media_image19.png
    366
    708
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    171
    673
    media_image20.png
    Greyscale
Lietzau et al. also teaches liquid crystal displays from the aforementioned process (page 151), wherein the display is an IPS or FFS display (page 155).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 and 23-27 of copending Application No. 17/049,531 (corresponding to U.S. Patent Application Publication No. 2021/0284912). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image21.png
    120
    433
    media_image21.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-29 of copending Application No. 17/283,787 (corresponding to U.S. Patent Application Publication No. 2022/0106525). 
Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image21.png
    120
    433
    media_image21.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 and 23-27 of copending Application No. 17/049,516 (corresponding to U.S. Patent Application Publication No. 2021/0292652). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image21.png
    120
    433
    media_image21.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-27 of U.S. Patent No. 11,312,907. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image21.png
    120
    433
    media_image21.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 of U.S. Patent No. 11,352,560. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image21.png
    120
    433
    media_image21.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a process for the fabrication of a liquid crystal display: U.S. Patent No. 10,626,330

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722